                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       TERESA AGUIRRE,                                 Case No. 16-cv-05564-HSG
                                   8                    Plaintiff,                         ORDER DENYING MOTIONS FOR
                                   9             v.                                        RENEWED JUDGMENT AS A
                                                                                           MATTER OF LAW, TO AMEND OR
                                  10       THE STATE OF CALIFORNIA, et al.,                ALTER THE JUDGMENT, AND FOR A
                                                                                           NEW TRIAL; GRANTING MOTION
                                  11                    Defendants.                        TO DENY COSTS
                                  12                                                       Re: Dkt. No. 237, 239
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff Teresa Aguirre brought suit under the Family and Medical Leave Act, 29 U.S.C.

                                  15   §§ 2601 et seq. (“FMLA”), and the California Family Rights Act, California Government Code §

                                  16   12945.2 (“CFRA”), claiming that her employer, Defendant State of California, and two of her

                                  17   supervisors, Defendants Debra Mills and Carianne Huss, interfered with her right to leave under

                                  18   those statutes. See Compl., Dkt. No. 1. Aguirre proceeded to trial and the jury found for

                                  19   Defendants. See Final Judgment, Dkt. No. 231. Following the verdict, Aguirre moved for

                                  20   renewed judgment as a matter of law, a new trial, and to amend the judgment. See Dkt. No. 237

                                  21   (“Mot.”). After costs were taxed against Aguirre, Dkt. No. 238, she moved to deny costs to

                                  22   Defendants. See Dkt. No. 239. For the following reasons, the Court DENIES all three post-trial

                                  23   motions and GRANTS the motion to deny costs.1

                                  24           BACKGROUND
                                  25           Before turning to Aguirre’s motions, the Court begins with a short summary of the facts

                                  26   introduced at trial and a brief overview of the law related to FMLA interference. The Court notes

                                  27
                                       1
                                  28    The Court finds this matter appropriate for disposition without oral argument and the matter is
                                       deemed submitted. See Civil L.R. 7-1(b).
                                   1   that the facts of this case posed an apparently unprecedented issue regarding the interaction

                                   2   between Aguirre’s FMLA leave and the location of her job while on leave. The case thus

                                   3   implicated a tension between the FMLA’s requirements and clear precedent establishing that an

                                   4   employee is not entitled to “any rights, benefits, or positions they would not have been entitled to

                                   5   had they not taken leave.” Xin Liu v. Amway Corp., 347 F.3d 1125, 1132 (9th Cir. 2003) (citing

                                   6   29 U.S.C. § 2614(a)(3)(B)).

                                   7          A.    Factual Background
                                   8          Since receiving a promotion in September 2015, Aguirre worked as an Employment

                                   9   Development Specialist I at the California Employment Development Department (“EDD”) in

                                  10   Marysville. See Trial Tr. vol. 2 at 291, 303 (Mills’ testimony); Trial Tr. vol. 3 at 444–45 (Aguirre

                                  11   testifying about her promotion and duties). Aguirre lived in Kelseyville, which was about 100

                                  12   miles (a two-hour drive) from her workplace in Marysville but only about seven miles from her
Northern District of California
 United States District Court




                                  13   pre-promotion job site in Lakeport. See Trial Tr. vol. 3 at 436, 443, 445 (Aguirre’s testimony).

                                  14   When Aguirre’s father became ill in March 2016, Aguirre requested part-time FMLA leave so that

                                  15   she could care for him in the mornings but continue working during the afternoons. See id. at

                                  16   462–64 (Aguirre explaining her FMLA request); Trial Ex. 4 (email from Aguirre). In addition,

                                  17   Aguirre asked for an accommodation to work out of the Lakeport office, which was located about

                                  18   two minutes away from her father’s house. See Trial Tr. vol. 3 at 453, 462–65; Trial Ex. 4.

                                  19        The EDD approved Aguirre’s FMLA leave and temporarily accommodated her request to

                                  20   work from Lakeport in the afternoons, which allowed her to be closer to her father and spend less

                                  21   time commuting. See Trial Exs. 5, 6, 11, 15, 16 (emails). After eight weeks of working half-days

                                  22   from Lakeport, Aguirre emailed Mills to say that it “doesn’t look like I will be able to return to the

                                  23   Marysville office soon.” See Trial Ex. 17. A few days later, on May 10, 2016, Mills told Aguirre

                                  24   that she could no longer be accommodated in Lakeport and that she must return to her regular job

                                  25   site in Marysville beginning on May 16. See id. (email from Mills to Aguirre recapping May 10

                                  26   conversation); see also Trial Ex. 18 (email from Mills to Aguirre explaining that the “FMLA is a

                                  27   separate issue than your work location”). Aguirre did not return to Marysville but instead took

                                  28   FMLA leave based on her own condition, ultimately not coming back to work for nearly 18
                                                                                         2
                                   1   months. See Trial Tr. vol 3. at 486–87, 493–94 (Aguirre’s testimony); Trial Exs. 19, 21 (noting

                                   2   Aguirre’s taking of leave).

                                   3          B.    The FMLA
                                   4          “The FMLA provides job security and leave entitlements for employees who need to take

                                   5   absences . . . to care for family members with serious illnesses.” Xin Liu, 347 F.3d at 1132.

                                   6   Specifically, it provides employees with “two interrelated, substantive employee rights”: the right

                                   7   to “use a certain amount of leave for protected reasons,” and the “right to return to his or her job or

                                   8   an equivalent job after using protected leave.” Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112,

                                   9   1122 (9th Cir. 2001).

                                  10          It is unlawful under the FMLA “for any employer to interfere with, restrain, or deny the

                                  11   exercise of or the attempt to exercise any right” provided for in the statute. 29 U.S.C.

                                  12   § 2615(a)(1). “Any violations of the [FMLA] or [the implementing] regulations constitute
Northern District of California
 United States District Court




                                  13   interfering with, restraining, or denying the exercise of rights provided by the Act.” 29 C.F.R.

                                  14   § 825.220(b). Such interference includes refusing to authorize FMLA leave, discouraging the use

                                  15   of such leave, and “changing the essential functions of the job in order to preclude the taking of

                                  16   leave.” Id. To establish a prima facie case of FMLA interference, a plaintiff must establish

                                  17                  that (1) he was eligible for the FMLA’s protections, (2) his employer
                                                      was covered by the FMLA, (3) he was entitled to leave under the
                                  18                  FMLA, (4) he provided sufficient notice of his intent to take leave,
                                                      and (5) his employer denied him FMLA benefits to which he was
                                  19                  entitled.
                                  20   Escriba v. Foster Poultry Farms, Inc., 743 F.3d 1236, 1243 (9th Cir. 2014) (quoting Sanders v.

                                  21   City of Newport, 657 F.3d 772, 778 (9th Cir. 2011)) (internal quotation marks omitted). “In

                                  22   interference claims, the employer’s intent is irrelevant to a determination of liability.” Sanders,

                                  23   657 F.3d at 778. However, “[t]he FMLA does not entitle the employee to any rights, benefits, or

                                  24   positions they would not have been entitled to had they not taken leave.” Xin Liu, 347 F.3d at

                                  25   1132 (citing 29 U.S.C. § 2614(a)(3)(B)).

                                  26          An employee seeking FMLA leave “need not expressly assert rights under the FMLA or

                                  27   even mention the FMLA.” 29 C.F.R. § 825.302(c). Rather, “[i]t is the employer’s responsibility

                                  28   to determine when FMLA leave is appropriate, to inquire as to specific facts to make that
                                                                                         3
                                   1   determination, and to inform the employee of his or her entitlements.” Xin Liu, 347 F.3d at 1134;

                                   2   see also 29 C.F.R. § 825.302(c). This framing of the employer’s responsibility, however,

                                   3   “strongly suggests that there are circumstances in which an employee might seek time off but not

                                   4   intend to exercise his or her rights under the FMLA.” Escriba, 743 F.3d at 1244 (emphasis

                                   5   added). In such cases, “[t]he employer could find itself open to liability for forcing FMLA leave

                                   6   on the unwilling employee.” Id.

                                   7          C.      The Trial and Post-Trial Motions
                                   8             A four-day jury trial was held beginning on January 7, 2019. See Dkt. Nos. 211, 212, 213,

                                   9   219 (minute entries). Following about a day of deliberations, the jury returned a verdict for

                                  10   Defendants. See Dkt. No. 220 (minute entry). Specifically, the jury found that none of the

                                  11   Defendants had interfered with, restrained, or denied Aguirre’s exercise of or attempt to exercise

                                  12   her FMLA or CFRA rights. See Verdict Form, Dkt. No. 216.
Northern District of California
 United States District Court




                                  13             The Court entered judgment on February 12, 2019. See Dkt. No. 231. Aguirre filed her

                                  14   post-trial motions on March 12. See Mot. Defendants opposed, see Dkt. No. 240 (“Opp.”), and

                                  15   Aguirre replied, see Dkt. No 241 (“Reply”).

                                  16             RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW
                                  17        A.      Legal Standard
                                  18             “[A] party must make a Rule 50(a) motion for judgment as a matter of law before a case is

                                  19   submitted to the jury.” EEOC v. Go Daddy Software, Inc., 581 F.3d 951, 961 (9th Cir. 2009). “If

                                  20   the judge denies or defers ruling on the motion, and if the jury then returns a verdict against the

                                  21   moving party, the party may renew its motion under Rule 50(b).” Id. A renewed motion for

                                  22   judgment as a matter of law under Rule 50(b) may be granted only “if the evidence, construed in

                                  23   the light most favorable to the nonmoving party, permits only one reasonable conclusion, and that

                                  24   conclusion is contrary to the jury’s verdict.” Castro v. Cty. of Los Angeles, 833 F.3d 1060, 1066

                                  25   (9th Cir. 2016) (quoting Pavao v. Pagay, 307 F.3d 915, 918 (9th Cir. 2002)). The court does “not

                                  26   make credibility determinations or weigh the evidence,” but “must view the evidence in the light

                                  27   most favorable to the nonmoving party and draw all reasonable inferences in that party’s favor.”

                                  28   Go Daddy, 581 F.3d at 961 (internal quotations and alterations omitted). “A jury’s verdict must
                                                                                         4
                                   1   be upheld if it is supported by substantial evidence that is adequate to support the jury’s findings,

                                   2   even if contrary findings are also possible.” Escriba, 743 F.3d at 1242.

                                   3          B.    Discussion
                                   4          Aguirre contends that Defendants interfered with her FMLA and CFRA rights in four

                                   5   distinct ways, which she says entitle her to judgment as a matter of law. See Mot. at 7. The Court

                                   6   will discuss each argument in turn.

                                   7               i.    Marysville Start Time
                                   8          First, Aguirre posits that requiring her to begin work at 12:30 p.m. in Marysville interfered

                                   9   with her protected leave because it made her unable to care for her father in Lakeport until 11:30

                                  10   a.m. or noon, given the roughly two-hour commute. See Mot. at 11. According to Aguirre,

                                  11   Defendants ordered her to report to Marysville at 12:30 p.m., despite knowing that it would

                                  12   interfere with her ability to use her approved caretaking leave. Id. at 8.
Northern District of California
 United States District Court




                                  13          Aguirre has argued throughout the proceedings that the imposition of this schedule

                                  14   constituted “per se” interference. See Dkt. No. 155 at 2 n.2; see also Dkt. No. 59 at 9 (arguing that

                                  15   Defendants “interfered with the length of [Aguirre’s] leave” by requiring her to report to

                                  16   Marysville). Once again, the Court rejects Aguirre’s argument that imposing this schedule was a

                                  17   per se violation of the FMLA. See Dkt. No. 155 at 2. The jury was tasked with resolving the

                                  18   parties’ factual dispute as to the terms of Aguirre’s leave and whether Defendants interfered with

                                  19   or discouraged her exercise of that leave. See id. Aguirre told the jury that she “considered”

                                  20   taking full-time leave but decided against it because she “love[d] going to work” and it helped

                                  21   keep her “life balanced.” See Trial Tr. vol. 3 at 473:4–14. She wrote in an email on May 9 that

                                  22   she “can work from 12–5; Monday thru Friday.” See Trial Ex. 18. And Aguirre testified that after

                                  23   she was told to report to Marysville, she did not seek to adjust her leave schedule. See Trial Tr.

                                  24   vol. 4 at 652:14–21. Thus, the jury could have reasonably concluded that Defendants fashioned a

                                  25   schedule around what Aguirre herself stated as her availability. See, e.g., Trial Ex. 18 (email from

                                  26   Mills to Aguirre: “You can work any hours etc we just need a schedule from you – Remember tho,

                                  27   the FMLA is a separate issue than your work location.”).

                                  28          The Court concludes that the jury’s verdict was supported by substantial evidence and that
                                                                                         5
                                   1   a reasonable jury could have found that requiring Aguirre to report to Marysville at 12:30 p.m. did

                                   2   not interfere with or discourage her use of FMLA leave.

                                   3              ii.   Travel Time
                                   4          Second, Aguirre contends that the time she spent traveling between caring for her father in

                                   5   Lakeport and working in Marysville was subject to the FMLA’s protection. See Mot. at 16.

                                   6   According to Aguirre, the term “caring for” in the FMLA includes “the travel time between the

                                   7   work site and the care site.” Id. at 17–18.

                                   8          Despite litigating this case for over three years, Aguirre did not mention this legal theory

                                   9   until well into the trial. It was not articulated in the complaint, raised in the partial motion for

                                  10   summary judgment or motion for reconsideration, or proposed in any of the pre-trial jury

                                  11   instructions. See Dkt. Nos. 1 (Compl.), 59 (motion for partial summary judgment), 90 (motion for

                                  12   reconsideration), 114 (January 2018 joint proposed jury instructions), 166 (July 2018 joint
Northern District of California
 United States District Court




                                  13   proposed jury instructions). Rather, the first time Aguirre argued that travel time is within the

                                  14   FMLA’s ambit was in a proposed jury instruction (which the Court declined to give) filed at the

                                  15   end of the trial the night before the charging conference. See Dkt. No. 207 (proposed instruction

                                  16   10P); Trial Tr. vol. 4 at 933–35 (discussion of proposed instruction 10P).

                                  17          Even if Aguirre had alerted Defendants and the Court to this legal theory earlier in the

                                  18   proceedings, the evidence introduced at trial does not support judgment as a matter of law on this

                                  19   ground. The regulations implementing the FMLA specify that the “provision that an employee is

                                  20   needed to care for a family member . . . encompasses both physical and psychological care.” 29

                                  21   C.F.R. § 825.124(a).2 Care for purposes of the FMLA includes when the “family member is

                                  22   unable to care for his or her own basic medical, hygienic, or nutritional needs or safety, or is

                                  23   unable to transport himself or herself to the doctor” or when the employee is “providing

                                  24   psychological comfort and reassurance.” Id. The Ninth Circuit has explained that the term

                                  25   “caring for” requires “some level of participation in ongoing treatment of that condition.”

                                  26   Marchisheck v. San Mateo Cty., 199 F.3d 1068, 1076 (9th Cir. 1999). For example, a son who

                                  27
                                       2
                                  28    This rule became effective on March 8, 2013, but the prior version of the regulation (29 C.F.R. §
                                       825.116) was nearly identical for present purposes and thus earlier cases are still instructive.
                                                                                       6
                                   1   moved to his father’s town to psychologically support him and help with daily tasks raised a

                                   2   genuine issue of material fact about whether he was caring for him. See Scamihorn v. Gen. Truck

                                   3   Drivers, 282 F.3d 1078, 1088 (9th Cir. 2002); see also Siegel v. Edmark Auto Inc., No. 1:09-CV-

                                   4   00443-CWD, 2011 WL 3439937, at *9 (D. Idaho Aug. 8, 2011) (holding that daughter who

                                   5   “traveled to Florida to move her father precisely so she could transport him to Boise to receive

                                   6   treatment and manage his care” was caring for him as a matter of law). By contrast, a husband

                                   7   who took a cross-country trip to retrieve a family car and called his wife during the drive to

                                   8   provide “moral support and comfort” did not, as a matter of law, care for her. See Tellis v. Alaska

                                   9   Airlines, Inc., 414 F.3d 1045, 1048 (9th Cir. 2005).

                                  10          The Court concludes that, based on the evidence introduced at trial, Aguirre did not show

                                  11   that she would have been caring for her father while in her car commuting between Lakeport and

                                  12   Marysville. Aguirre never requested additional leave or sought to adjust her work schedule to
Northern District of California
 United States District Court




                                  13   cover the time she would have spent commuting. Rather, she requested three to four hours of

                                  14   leave per day. See Tr. Ex. 2. And Aguirre received what she asked for: four hours of leave per

                                  15   day. Moreover, Aguirre never actually commuted to Marysville: when the EDD could no longer

                                  16   accommodate her, she requested, and was granted, FMLA leave based on her own condition rather

                                  17   than returning to her regular job site in Marysville. See Trial Tr. vol 3. at 486–87, 493–94

                                  18   (Aguirre’s testimony); Trial Exs. 19, 21 (noting Aguirre’s taking of leave). Aguirre did not

                                  19   introduce any evidence that she would have cared for her father during her drive to Marysville had

                                  20   she returned to her normal work site. Accordingly, Aguirre has not shown that she is entitled to

                                  21   judgment as a matter of law on this theory of interference or discouragement.

                                  22             iii.   Notice of Eligibility
                                  23          Third, and closely related to her second argument, Aguirre posits that Defendants had an

                                  24   affirmative obligation to inform her of her entitlement to FMLA leave for her travel time. See

                                  25   Mot. at 20. The FMLA regulations provide that an “employer should inquire further of the

                                  26   employee if it is necessary to have more information about whether FMLA leave is being sought

                                  27   by the employee, and obtain the necessary details of the leave to be taken.” 29 C.F.R. §

                                  28   825.302(c). But, as discussed above, Aguirre did not show that her travel time was FMLA-
                                                                                         7
                                   1   qualifying leave. Thus, Defendants were not required to inform her that she could use FMLA

                                   2   leave for the time she spent commuting and this theory does not support judgment as a matter of

                                   3   law.

                                   4               iv.   Alternate Caregivers
                                   5            Fourth, Aguirre contends that the evidence that Defendants inquired into potential alternate

                                   6   caregivers compels the conclusion that Defendants interfered with her FMLA leave, contrary to

                                   7   the jury’s verdict. Of course, an employee who uses FMLA leave to care for a family member

                                   8   “need not be the only individual or family member available to care for the family member.” 29

                                   9   C.F.R. § 825.124. Aguirre points to the fact that Huss mentioned the possibility of arranging care

                                  10   through Visiting Angels, a nurse aide program, and Mills asked whether someone else in

                                  11   Aguirre’s family might be able to care for her father. See Trial Tr. vol. 2 at 309:6–10, 317:16–

                                  12   318:14. According to Aguirre, the only reasonable conclusion is that Defendants were attempting
Northern District of California
 United States District Court




                                  13   to discourage her from exercising her FMLA leave.

                                  14            But Mills provided a different explanation for the inquiries: she “was [Aguirre’s] friend.”

                                  15   See Trial Tr. vol. 2 at 303:24–304:4; see also Trial Tr. vol. 4 at 769:18–20 (Neitzel: “Ms. Mills

                                  16   knew Ms. Aguirre very well and knew of her situation and so was able to provide suggestions

                                  17   around that, which is usually very normal.”). Moreover, Aguirre told the jury about her twin goals

                                  18   of caring for her father and continuing to work at least part-time. See Trial Tr. vol. 3 at 473:4–14

                                  19   (Aguirre: “I love going to work. . . . [I]t just balanced me perfectly, just being at work, being able

                                  20   to get away for a few minutes, for a few hours, and then being able to go back and take care of my

                                  21   father.”). By asking their longtime co-worker and friend whether anyone else could care for her

                                  22   father, Defendants may have been attempting to help Aguirre achieve the balance she wanted.

                                  23   Viewing the evidence in the light most favorable to Defendants, the jury reasonably could have

                                  24   concluded that Defendants’ inquiries into alternate caregivers did not interfere with or discourage

                                  25   Aguirre’s use of her FMLA leave. Therefore, judgment as a matter of law is not warranted on this

                                  26   basis.

                                  27                                              *       *       *

                                  28            The Court concludes that the jury’s verdict was supported by substantial evidence, which
                                                                                          8
                                   1   was adequate to support its findings, and thus DENIES the renewed motion for judgment as a

                                   2   matter of law.

                                   3          MOTION TO AMEND OR ALTER JUDGMENT
                                   4          Aguirre moves to amend or alter the judgment under Rule 59(e) based on what she views

                                   5   as the Court’s legal errors for limiting the argument, theories, evidence, and jury instructions. See

                                   6   Mot. at 27.

                                   7          “There are four grounds upon which a Rule 59(e) motion may be granted: 1) the motion is

                                   8   necessary to correct manifest errors of law or fact upon which the judgment is based; 2) the

                                   9   moving party presents newly discovered or previously unavailable evidence; 3) the motion is

                                  10   necessary to prevent manifest injustice; or 4) there is an intervening change in controlling law.”

                                  11   Turner v. Burlington N. Santa Fe R. Co., 338 F.3d 1058, 1063 (9th Cir. 2003) (internal quotations

                                  12   and emphasis omitted). However, “amending a judgment after its entry remains an extraordinary
Northern District of California
 United States District Court




                                  13   remedy which should be used sparingly.” Allstate Ins. Co. v. Herron, 634 F.3d 1101, 1111 (9th

                                  14   Cir. 2011) (internal quotation omitted).

                                  15          Aguirre suggests that amendment of the summary judgment orders is necessary to correct

                                  16   the Court’s manifest errors of law. See Mot. at 27. But Aguirre does not point to any changed or

                                  17   new law to support her contention that the Court committed manifest errors of law in its summary

                                  18   judgment or reconsideration orders, or in its formulation of the jury instructions. See id. at 27–33.

                                  19   The most she does is argue that relief is warranted because the Court declined to give her proposed

                                  20   jury instruction that the time spent traveling to work is time spent “caring for” a family member

                                  21   under the FMLA. See id. at 33; see also Dkt. No. 207 at 2 (proposed instruction). As discussed

                                  22   above, the Court finds that this proposed instruction does not accurately describe the current state

                                  23   of the law. Moreover, Aguirre did not propose this instruction in either of her joint pre-trial

                                  24   submissions, instead waiting until the night before the charging conference to introduce this

                                  25   theory. See Dkt. No. 207. Finally, Aguirre did not introduce any evidence at trial to demonstrate

                                  26   that she would have been caring for her father had she commuted from her home to Marysville.

                                  27          The Court concludes that it did not commit any manifest error of law and therefore

                                  28
                                                                                         9
                                   1   DENIES the motion for amendment or alteration of the judgment under Rule 59(e).3

                                   2             MOTION FOR NEW TRIAL
                                   3             Aguirre contends that a new trial is required because the jury “made a mistake in finding

                                   4   no interference” as “the clear weight of the evidence relevant to the FMLA/CFRA issues of

                                   5   interference . . . tilts well in favor of Plaintiff.” Mot. at 34. The Court disagrees.

                                   6        A.      Legal Standard

                                   7             A court “may, on motion, grant a new trial on all or some of the issues,” Fed. R. Civ. P.

                                   8   59(a), “if the verdict is contrary to the clear weight of the evidence, is based upon false or

                                   9   perjurious evidence, or to prevent a miscarriage of justice,” Molski v. M.J. Cable, Inc., 481 F.3d

                                  10   724, 729 (9th Cir. 2007) (internal quotations omitted). Courts should not grant a new trial unless

                                  11   they are “left with the definite and firm conviction that a mistake has been committed.” Landes

                                  12   Constr. Co. v. Royal Bank of Can., 833 F.2d 1365, 1372 (9th Cir. 1987) (internal quotations
Northern District of California
 United States District Court




                                  13   omitted). In considering a Rule 59(a) motion, the court “is not required to view the trial evidence

                                  14   in the light most favorable to the verdict” but instead may “weigh the evidence and assess the

                                  15   credibility of the witnesses.” Experience Hendrix L.L.C. v. Hendrixlicensing.com Ltd, 762 F.3d

                                  16   829, 842 (9th Cir. 2014).

                                  17        B.      Discussion

                                  18             Aguirre argues that the jury’s verdict must be overturned because the clear weight of the

                                  19   evidence established that requiring her to report to Marysville at 12:30 p.m. interfered with her

                                  20   FMLA leave and that Defendants “exerted pressure” on her to find other options to care for her

                                  21   father. See Mot. at 34–37. Upon weighing the evidence and assessing the credibility of the

                                  22   witnesses, the Court is not left a definite and firm conviction that the jury committed a mistake by

                                  23   entering a verdict for Defendants. The Court finds that the jury came to a reasonable conclusion

                                  24   that Defendants did not interfere with Aguirre’s leave by scheduling her to work at 12:30 p.m. in

                                  25   Marysville (which is where her job was located) after she requested three to four hours of leave

                                  26
                                  27   3
                                         Aguirre also moved to amend the judgment based on defense counsel’s alleged misconduct. The
                                  28   Court finds no basis for granting this relief on this basis either. The Court will address the motion
                                       for sanctions, and any appropriate relief, in a separate order.
                                                                                          10
                                   1   per day. Likewise, the Court finds it reasonable that the jury would conclude that Defendants’

                                   2   inquiries into alternate caregivers were not harassment but rather normal questions one would ask

                                   3   a friend and co-worker, which were quickly halted once Aguirre made clear they were unwelcome.

                                   4           The Court concludes that the verdict was not contrary to the clear weight of the evidence

                                   5   and that the jury’s reasonable verdict should not be disturbed, and thus DENIES the motion for a

                                   6   new trial.

                                   7           MOTION TO RETAX COSTS
                                   8           After costs in the amount of $22,886.88 were awarded against Aguirre, Dkt. No. 238, she

                                   9   moved to retax costs. Defendants opposed, Dkt. No. 242, and Aguirre replied, Dkt. No. 243.

                                  10           Under Federal Rule of Civil Procedure 54(d), costs “should be allowed to the prevailing

                                  11   party” unless a “federal statute,” the Federal Rules of Civil Procedure, or a court order provides

                                  12   otherwise. This “rule creates a presumption in favor of awarding costs to a prevailing party, but
Northern District of California
 United States District Court




                                  13   vests in the district court discretion to refuse to award costs.” Ass’n of Mexican-Am. Educators v.

                                  14   State of California, 231 F.3d 572, 591 (9th Cir. 2000) (en banc). In Escriba, the Ninth Circuit

                                  15   affirmed the district court’s denial of costs to a prevailing defendant. See 743 F.3d at 1249. The

                                  16   Ninth Circuit highlighted five, non-exhaustive reasons why costs may appropriately be denied:

                                  17   “(1) the substantial public importance of the case, (2) the closeness and difficulty of the issues in

                                  18   the case, (3) the chilling effect on future similar actions, (4) the plaintiff’s limited financial

                                  19   resources, and (5) the economic disparity between the parties.” Id. at 1247–48. Likewise, under

                                  20   the CFRA, an unsuccessful “plaintiff should not be ordered to pay the defendant’s fees or costs

                                  21   unless the plaintiff brought or continued litigating the action without an objective basis for

                                  22   believing it had potential merit.” Williams v. Chino Valley Indep. Fire Dist., 61 Cal. 4th 97, 99–

                                  23   100 (2015).

                                  24           The Court finds that costs should be denied to Defendants. First, this case presented novel,

                                  25   close, and difficult legal questions about the interpretation of the FMLA, as to which there is little

                                  26   case law in the Ninth Circuit. Second, taxing costs could have a chilling effect on the willingness

                                  27   of individual employees to sue their employers for perceived violations of their rights. See

                                  28   Escriba, 743 F.3d at 149 (noting in FMLA case that “even modest costs can discourage potential
                                                                                           11
                                   1   plaintiffs who . . . earn low wages”). Third and fourth, Aguirre has established her limited

                                   2   financial resources and the vast economic disparity between her resources and those of the State of

                                   3   California. Accordingly, the Court GRANTS Aguirre’s motion and declines to tax costs against

                                   4   her.

                                   5           CONCLUSION
                                   6           For the foregoing reasons, the Court DENIES Aguirre’s motions for renewed judgment as

                                   7   a matter of law, to alter or amend the judgment, and for a new trial. However, the Court

                                   8   GRANTS the motion to deny costs to Defendants. The judgment entered on February 12, 2019

                                   9   remains in full effect.

                                  10           IT IS SO ORDERED.

                                  11   Dated: 8/2/2019

                                  12                                                   ______________________________________
Northern District of California
 United States District Court




                                                                                       HAYWOOD S. GILLIAM, JR.
                                  13                                                   United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        12
